Russell, C. J.,
dissenting. I do not think that the printed matter which was admitted was shown to be so connected with the accused as to authorize the introduction of the circulars. The telephone directory was not sufficiently shown to be authentic. And, above all, I am of the opinion that the instruction to the effect that the defendant might be shown to have solicited a sale of intoxicants, if it appeared that he had - ratified and accepted, money received by means of written or printed orders mailed him, was such error as entitles the accused to a new trial.